Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF AS AT AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) TABLE OF CONTENTS FINANCIAL STATEMENTS NOTES TO THE FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED INCOME STATEMENTS 6 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS 2 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 6 2. SIGNIFICANT ACCOUNTING POLICIES 3 CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION 7 3. FUTURE CHANGES IN ACCOUNTING POLICIES 4 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY 8 4. ASSET ACQUISITIONS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 10 5.OTHER LOSSES AND GAINS 11 6. TRADE AND OTHER RECEIVABLES 11 7. TRADE AND OTHER PAYABLES 11 8. INVENTORIES 12 9. MINING INTERESTS 13 10. LONG-TERM DEBT 15 11. DERIVATIVE INSTRUMENTS 17 12. SHARE CAPITAL 19 13. INCOME AND MINING TAXES 20 14. RECLAMATION AND CLOSURE COST OBLIGATIONS 20 15. SUPPLEMENTAL CASH FLOW INFORMATION 21 16. SEGMENTED INFORMATION 23 17. COMMITMENTS AND CONTINGENCIES 24 18. SUBSEQUENT EVENTS New Gold 2012 Second Quarter Quartly Report CONDENSED CONSOLIDATED INCOME STATEMENTS THREE AND SIX MONTHS ENDED JUNE 30, 2012 (unaudited) Three months ended Six months ended $ (In millions of U.S. dollars, except per share amounts) Note Revenues Operating expenses Depreciation and depletion Earnings from mine operations Corporate administration Share-based payment expenses Exploration and business development Income from operations Finance income Finance costs Other (losses) and gains 5 Earnings before taxes Income tax expense 13 Net earnings Earnings per share Basic 12 Diluted 12 Weighted average number of shares outstanding (in millions) Basic 12 Diluted 12 See accompanying notes to the condensed consolidatedfinancial statements. 1 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2012 (unaudited) Three months ended Six months ended $ (In millions of U.S. dollars) Note Net earnings Other comprehensive (loss) income Unrealized gains (losses) on mark-to-market of gold contracts 11 Realized losses on settlement of gold contracts 11 Unrealized loss on available-for-sale securities (net of tax) - - Foreign currency translation adjustment Income tax related to gold contracts 11 Total other comprehensive income - Total comprehensive income See accompanying notes to the condensed consolidatedfinancial statements. 2 CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) $ $ June 30 December 31 (In millions of U.S. dollars) Note Assets Current assets Cash and cash equivalents Trade and other receivables 6 Inventories 8 Prepaid expenses and other Total current assets Investments Non-current inventories 8 Mining interests 9 Deferred tax assets Non-current non-hedged derivative asset 11(c) - Reclamation deposits and other Total assets Liabilities and equity Current liabilities Trade and other payables 7 Current tax liabilities Current derivative liabilities 11 Current non-hedged derivative liabilities 11(c) Total current liabilities Reclamation and closure cost obligations 14 Provisions Non-current derivative liabilities 11 Non-current non-hedged derivative liabilities 11(c) Long-term debt 10 Deferred tax liabilities Deferred benefit 10 Other Total liabilities Equity Common shares 12 Contributed surplus Other reserves Deficit Total equity Total liabilities and equity Approved and authorized by the Board on August 1, 2012 "Robert Gallagher" "James Estey" Robert Gallagher, Director James Estey, Director See accompanying notes to the condensed consolidatedfinancial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (unaudited) $ Six months ended June 30 (In millions of U.S. dollars) Note Common shares Balance, beginning of period Acquisition of Richfield 4(a) - Shares issued for exercise of options 12 Shares issued for exercise of warrants 12 - Balance, end of period Contributed surplus Balance, beginning of period Exercise of options Equity settled share-based payments Balance, end of period Other reserves Balance, beginning of period Foreign currency translation adjustment Change in fair value of available-for-sale investments - Change in fair value of hedging instruments Balance, end of period Deficit Balance, beginning of period Net earnings Balance, end of period Total equity See accompanying notes to the condensed consolidatedfinancial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE AND SIX MONTHS ENDED JUNE 30, 2012 (unaudited) Three months ended
